IN THE UNITED STATES DISTRICT C()URT
FOR THE NORTHERN DISTRIC'I` OF TEXAS
DALLAS DIVISION

BOLIVER STEWART TAYLOR,
Plaintiff,
v. No. 3:18~cv-2087-S (BT)

UNITED STATE FORMER ARON WHILEY,
E'I` AL.,

\_/\_/W\_/\_.JW\.,/\../

Defendants.
ORDER
The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. No objections Were filed The District Court reviewed the proposed findings
conclusions and recommendation for plain error. Finding none, the Com‘t ACCEPTS the

Findings, Conclusions and Recornmendation of the United States Magistl‘a€e Judge.

/Wcaa,.*`

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

Signed this / § z.(,d“a`y of October, 2018.

 

 

